 



Exhibit 10.2
STOCK PURCHASE AGREEMENT
by and among
FSI INTERNATIONAL, INC.,
MBK PROJECT HOLDINGS LTD.,
CHLORINE ENGINEERS CORP. LTD.
YASUDA ENTERPRISE DEVELOPMENT III, LIMITED PARTNERSHIP
MIZUHO CAPITAL CO., LTD.
MR. HIDEKI KAWAI
MR. TAKANORI YOSHIOKA
and
MR. SATOSHI SHIKAMI
May 15, 2007

 



--------------------------------------------------------------------------------



 



                 
1.
     Definitions     1  
2.
  Sale And Purchase Of Stock     5  
3.
  The Closing     6  
 
  3.1   Closing     6  
 
  3.2   Deliveries     6  
 
  3.3   Consummation of Closing     6  
4.
  REPRESENTATIONS AND WARRANTIES OF THE SELLERS   6  
 
  4.1   Corporate Authority of Seller     6  
 
  4.2   Compliance with Laws and Other Instruments; No Conflict     7  
 
  4.3   Consents and Approvals     7  
 
  4.4   Litigation     7  
 
  4.5   Share Ownership     7  
 
  4.6   Finders and Brokers     7  
 
  4.7   Good Title     8  
 
  4.8   Corporate Authority of the Company     8  
 
  4.9   Capitalization of Company     8  
 
  4.10   Title to Assets     9  
 
  4.11   Taxes     9  
 
  4.12   Financial Statements     9  
 
  4.13   Absence of Undisclosed Liabilities and Obligations     9  
 
  4.14   Absence of Certain Changes     9  
 
  4.15   Indebtedness for Borrowed Money     10  
 
  4.16   Condition of Tangible Assets     10  
 
  4.17   Intellectual Property     10  
 
  4.18   Employment Arrangements; Labor Relations     10  
 
  4.19   Licenses, Compliance with Laws, Regulations, etc     10  
 
  4.20   Contracts     11  
 
  4.21   Insurance     11  
 
  4.22   Warranty; Product Liability     11  
 
  4.23   Environmental Matters     12  
 
  4.24   No Relationship with Anti-Social Organizations     12  
 
  4.25   Disclosure of Information     12  
5.
  REPRESENTATIONS AND WARRANTIES OF THE BUYERS   12  
 
  5.1   Authority; Capacity     12  
 
  5.2   Compliance with Laws and Other Instruments; No Conflict     13  

-2-



--------------------------------------------------------------------------------



 



                 
 
  5.3   Consents and Approvals     13  
 
  5.4   Litigation     13  
 
  5.5   Investment Representations     13  
 
  5.6   Finders and Brokers     13  
 
  5.7   Investigation and Evaluation     13  
6.
  COVENANTS     14  
 
  6.1   Obligations of the Parties before Closing     14  
 
  6.2   No Negotiation     14  
 
  6.3   Conduct Business in Ordinary Course     14  
 
  6.4   Confidentiality and Publicity     14  
 
  6.5   Sellers’ Representations and Warranties; Knowledge     16  
7.
  CONDITIONS PRECEDENT TO OBLIGATIONS OF THE BUYER     16  
 
  7.1   Representations and Warranties; Compliance with this Agreement     16  
 
  7.2   No Judgment or Order     16  
 
  7.3   No Litigation     16  
 
  7.4   Approvals     16  
 
  7.5   Execution     17  
 
  7.6   Shares     17  
 
  7.7   Financing     17  
 
  7.8   Termination of Existing Shareholders Agreement and Existing Distribution
Agreement     17  
 
  7.9   No Material Adverse Change     17  
8.
  CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLERS     17  
 
  8.1   Representations and Warranties; Compliance with this Agreement     17  
 
  8.2   No Judgment or Order     17  
 
  8.3   No Litigation     17  
 
  8.4   Approvals     18  
 
  8.5   Execution     18  
 
  8.6   Dividend     18  
9.
  TERMINATION OF AGREEMENT     18  
 
  9.1   Termination     18  
 
  9.2   Effect of Termination     18  
10.
  INDEMNIFICATION     19  
 
  10.1   Indemnification Obligation     19  
 
  10.2   Limitations     19  

-3-



--------------------------------------------------------------------------------



 



                 
 
  10.3   Survival of Indemnification Obligation; Limitations     20  
 
  10.4   Third Party Claims     20  
 
  10.5   Indemnification by Buyers     20  
 
  10.6   Sole and Exclusive Remedy     21  
 
  10.7   Tax Adjustment     21  
11.
  MISCELLANEOUS     21  
 
  11.1   Governing Law     21  
 
  11.2   Headings     21  
 
  11.3   Notices and Other Communications     21  
 
  11.4   Amendment of Agreement; No Waiver     23  
 
  11.5   Severability     23  
 
  11.6   Fees and Expenses     23  
 
  11.7   Entire Agreement     23  
 
  11.8   Successors and Assigns     23  
 
  11.9   English Language     23  
 
  11.10   Counterparts     24   Exhibit A   Schedule of Exceptions      
Exhibit B   Articles of Incorporation of Company       Schedule 3.2  
Certificate of board resolution of the company approving share transfer
contemplated under the Agreement        

-4-



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
     This STOCK PURCHASE AGREEMENT (the “Agreement”), is entered into as of
May 15, 2007 by and among FSI INTERNATIONAL, INC., a Minnesota corporation
(“FSI”), CHLORINE ENGINEERS CORP. LTD., a Japanese corporation (“CEC”), and MBK
PROJECT HOLDINGS LTD., a Japanese corporation (“MPH”) (FSI, CEC and MPH, each
individually, a “Seller” and, collectively, the “Sellers”), on one hand, and The
Yasuda Enterprise Development III, Limited Partnership, a Japanese fund
(“Yasuda”), Mizuho Capital Co., Ltd., a Japanese corporation (“Mizuho”),
Mr. Hideki Kawai, a Japanese citizen and resident (“Mr. Kawai”), Mr. Takanori
Yoshioka, a Japanese citizen and resident (“Mr. Yoshioka”), and Mr. Satoshi
Shikami, a Japanese citizen and resident (“Mr. Shikami”) (Yasuda, Mizuho, Mr.
Kawai, Mr. Yoshioka and Mr. Shikami each individually, a “Buyer” and,
collectively, the “Buyers”; and Yasuda and Mizuho, each individually a “Fund
Buyer” and collectively, the “Fund Buyers” and Mr. Kawai, Mr. Yoshioka and
Mr. Shikami, each individually an “Individual Buyer” and collectively, the
“Individual Buyers”) on the other hand. The Sellers and the Buyers are also
referred to herein each individually as a “Party” and collectively as the
“Parties.”
RECITALS
     WHEREAS, the Sellers currently own nine thousand (9,000) shares of common
stock (the “Shares”) of mŸFSI Ltd., a Japanese corporation (the “Company”), and
desire to sell certain of the Shares (the “Purchased Shares”) on the terms
contemplated herein; and
     WHEREAS, the Buyers desire to purchase from the Sellers, all of the
Purchased Shares, subject to the terms and conditions set forth herein.
     ACCORDINGLY, the Parties agree as follows:
1. Definitions
     1.1 “Affiliate” means, as to any Person, (a) with respect to an individual:
(i) each Member of the Immediate Family of such Person; (ii) any Person that is
directly or indirectly controlled (as defined below in this definition) by such
individual or one or more Members of the Immediate Family of such individual;
and (iii) any Person with respect to which such individual or one or more
Members of the Immediate Family of such individual serves as a director,
officer, partner, executor, or trustee (or in a similar capacity); and (b) with
respect to a Person other than an individual, any Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the entity specified. For purposes of this
Agreement, “control” of a person means the possession, directly or indirectly,
of the power to direct or cause the direction of its management or policies,
whether through the ownership of voting securities or other equity interests, by
Contract or otherwise.
     1.2 “Agreement” is defined in the preamble.
     1.3 “Ancillary Agreements” means the New Shareholders Agreement, the New
Distribution Agreement, the Management Engagement Agreement and other agreements

-5-



--------------------------------------------------------------------------------



 



reasonably requested by Buyers for purposes of effecting the transactions
contemplated hereby.
     1.4 “Applicable Law” means, as to any Person, any statute, law, rule,
regulation, directive, treaty, judgment, order, decree or injunction of any
Governmental Entity that is applicable to or binding upon such Person or any of
its properties or to which such Person or any of its properties is subject.
     1.5 “Articles” means the Company’s articles of incorporation (teikan) as
amended to date.
     1.6 “Business Day” means any day other than a Saturday or Sunday or other
day on which commercial banks in Tokyo and New York are authorized or required
by law to close.
     1.7 “Buyer” and “Buyers” are defined in the preamble.
     1.8 “CEC” is defined in the preamble.
     1.9 “Closing” is defined in Section 3.1.
     1.10 “Closing Date” is defined in Section 3.1.
     1.11 “Closing Payment” is defined in Section 3.2.
     1.12 “Confidential Information” is defined in Section 6.4(a).
     1.13 “Constitutional Documents” means, as applicable, articles of
incorporation, bylaws, certificate or corporate registration (tokibo-tohon),
board of directors regulations, and board of statutory auditors regulations.
     1.14 “Contracts” means contracts, agreements, commitments or binding
understandings, whether written or oral.
     1.15 “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, undertaking, contract,
indenture, mortgage or other instrument to which such Person is a party or by
which it or any of its properties are bound.
     1.16 “Employees” means all employees of the Company and the Subsidiary as
of the date hereof.
     1.17 “Environmental Law” means any law (statutory or common), treaty, rule
or regulation, or determination of a Governmental Entity in Japan, now in effect
and applicable to the Company or the Subsidiary regulating, relating to or
imposing liability or standards of conduct concerning air emissions, water
discharges, management of solid or hazardous waste, or otherwise concerning the
protection of the environment.
     1.18 “Existing CEC License Agreement” means the CEC License Agreement
pursuant to which CEC granted the Company a license under certain of its
intellectual property and technology dated as of August 14, 1991, as amended.

-6-



--------------------------------------------------------------------------------



 



     1.19 “Existing FSI Distribution Agreement” means the FSI Exclusive
Distributorship Agreement dated as of June 5, 1991 between FSI and the Company,
as amended to date.
     1.20 “Existing FSI License Agreement” means the FSI License Agreement
pursuant to which FSI granted the Company a license under certain of its
intellectual property and technology dated as of September 17, 2004, as amended.
     1.21 “Existing mŸFSI Distribution Agreement” means the mŸFSI Exclusive
Agreement dated as of September 17, 2004 between the Company and FSI, as
amended.
     1.22 “Existing mŸFSI License Agreement” means the mŸFSI License Agreement
pursuant to which the Company granted FSI a license under certain of the
Company’s intellectual property and technology dated as of September 17, 2004,
as amended.
     1.23 “Existing Shareholders Agreement” means the Shareholders Agreement
dated as of June 5, 1991 among FSI, Mitsui & Co., Ltd. and CEC, as amended.
     1.24 “Facility” means the facilities of the Company and or the Subsidiary
located at (a) Harmony Tower 22nd Floor, Honcho 1 Chome, 32-2, Nakano-ku, Tokyo,
Japan, (b) Okayama Research Park, 5311 Haga, Okayama-city, Okayama, Japan, and
(c) 280 Minoridai Matsudo-shi, Chiba 270-2231, Japan, and “Facilities” means all
of them.
     1.25 “Financial Statements” is defined in Section 4.12.
     1.26 “FSI” is defined in the preamble.
     1.27 “Fund Buyer” and “Fund Buyers” are defined in the preamble.
     1.28 “Governmental Entity” means any domestic or foreign government,
governmental entity, court, tribunal, agency, or other regulatory,
administrative or judicial agency, commissioner of organization, and any
subdivision, branch or department of any of the foregoing.
     1.29 “Hazardous Substance” means any substance which is listed or defined
in any Environmental Law as hazardous, toxic or dangerous, including, without
limitation, polychlorinated biphenyls (pcbs).
     1.30 “Individual Buyer” and “Individual Buyers” are defined in the
preamble.
     1.31 “Intellectual Property” means (i) patents, patent applications and
patent disclosures, including without limitation any reissues, extensions,
divisions, continuations, or continuations-in-part; (ii) trademarks, service
marks, trade dress, logos, trade names, and corporate names copyrights and
maskworks and all applications, registrations, applications and renewals in
connection therewith; (iii) copyrights and maskworks and all applications,
registrations and renewals in connection therewith; (iv) trade secrets,
confidential information, know-how, formulas, compositions, manufacturing and
production processes and techniques; (v) the computer programs licensed to the
Company or the Subsidiary and used in the business of the Company or Subsidiary
as currently conducted; (vi) all rights as a licensee or authorized user of the
intellectual property of any third party; and (vii) all copies and tangible
embodiments of the foregoing in whatever form or medium; in each case which are
material to the conduct of the Company’s or the Subsidiary’s business.

-7-



--------------------------------------------------------------------------------



 



     1.32 “Japanese GAAP” means generally accepted accounting principles as in
effect in Japan from time to time and consistently applied.
     1.33 “Loss” and “Losses” is defined in Section 10.1.
     1.34 “Liens” is defined in Section 4.10.
     1.35 “Management Engagement Agreement” means the Management Engagement
Agreement to be entered by and between Yasuda, Mizuho and certain management
members of the Company, in such form as mutually agreed by the parties thereto.
     1.36 “Material Adverse Effect” means, with respect to any Person, any
event, occurrence, fact, condition, change, or effect that is or will be
materially adverse to the business (as currently conducted and as proposed to be
conducted), operations, prospects, results of operations, condition (financial
or otherwise), properties, or assets (including intangible assets) of such
Person.
     1.37 “Material Contracts” is defined in Section 4.20(a).
     1.38 “Member of the Immediate Family” of a Person who is an individual
means a spouse, parent, child, sibling, mother- or father-in-law, son- or
daughter-in-law, and brother- or sister-in-law of such Person.
     1.39 “Minor Claim Amount” is defined in Section 10.2(a).
     1.40 “Mizuho” is defined in the preamble.
     1.41 “MPH” is defined in the preamble.
     1.42 “Mr. Kawai” is defined in the preamble.
     1.43 “New Distribution Agreement” means the Distribution Agreement to be
entered by and between FSI and the Company, in such form as mutually agreed by
FSI, the Company and the Buyers.
     1.44 “New Shareholders Agreement” means the Shareholders Agreement to be
entered by and between the Buyers and FSI, in such form as mutually agreed by
the parties thereto.
     1.45 “Permitted Liens” is defined in Section 4.10.
     1.46 “Person” means any individual, partnership, limited liability company,
corporation, joint stock company, trust, unincorporated association, joint
venture, Governmental Entity, or other entity, whether acting in an individual,
fiduciary or other capacity.
     1.47 “Proprietary Rights” is defined in Section 4.17.
     1.48 “Purchase Price” is defined in Section 2.
     1.49 “Remedies Exception” means the performance of a Person’s obligations
except to the extent enforceability may be limited by applicable bankruptcy,
insolvency,

-8-



--------------------------------------------------------------------------------



 



reorganization, moratorium or other laws affecting the enforcement of creditors’
rights generally and by general equitable principles.
     1.50 “Schedule of Exceptions” means the Schedule of Exceptions to the
Sellers’ representations and warranties in Section 4, in the form attached
hereto as Exhibit A.
     1.51 “Seller” and “Sellers” are defined in the preamble.
     1.52 “Sellers’ Account” and “Sellers’ Accounts” are defined in Section 3.2.
     1.53 “Senior Lenders” is defined in Section 4.15.
     1.54 “Subsidiary” means any corporation, limited liability company, limited
partnership, trust or other entity with respect to which another Person has the
power, directly or indirectly through one or more intermediaries, to vote or
direct the voting, whether by contract or otherwise, of a sufficient number of
securities or equity interests in such entity to elect a majority of the
directors, management committee or similar governing body of such entity. When
used without reference to a particular Person, the “Subsidiary” means Harmonix
Ltd., the sole Subsidiary of the Company.
     1.55 “Threshold Amount” is defined in Section 10.2(b).
     1.56 “Transaction Proposal” is defined in Section 6.2.
     1.57 “Yasuda” is defined in the preamble.
     1.58 “Yen” and “¥” means the lawful currency of Japan.
2. Sale And Purchase Of Stock
     Subject to the terms and conditions of this Agreement, at the Closing, each
Seller hereby agrees to sell, convey, transfer, assign and deliver to each
Buyer, and such Buyer hereby agrees to purchase from such Seller, the number of
Purchased Shares set forth in the box below applicable to such Seller and such
Buyer (showing such number of Purchased Shares, and the percentage of Company
interest represented by, and Purchase Price apportioned to, such number of
Purchased Shares), free and clear of any Lien. In consideration for the
Purchased Shares, the Buyers shall pay to the Sellers the aggregate purchase
price of Two Hundred Fourteen Million Three Hundred Eighty Thousand Yen
(¥214,380,000) as apportioned among the Buyers and the Sellers as below (the
“Purchase Price”).

                                                                               
      Seller     Total for each Buyer               FSI     CEC     MPH        
         
Buyer
  Yasuda     1,003       11.1 %     1,206       13.4 %     2,250       25.0 %  
  4,459       49.5 %
 
          ¥30,090,000   ¥36,180,000   ¥67,500,000   ¥133,770,000
 
  Mizuho     1,553       17.3 %     201       2.2 %     0       0       1,754  
    19.5 %
 
          ¥46,590,000 ¥6,030,000   0   ¥52,620,000
 
  Mr. Kawai     0       0       633       7.0 %     0       0       633      
7.0 %
 
          0   ¥18,990,000   0   ¥18,990,000
 
  Mr. Yoshioka     0       0       200       2.2 %     0       0       200      
2.2 %
 
          0   ¥6,000,000 0   ¥6,000,000

-9-



--------------------------------------------------------------------------------



 



                                                                               
      Seller     Total for each Buyer               FSI     CEC     MPH        
         
 
  Mr. Shikami     0       0       100       1.1 %     0       0       100      
1.1 %
 
          0 ¥3,000,000   0   ¥3,000,000
 
            0       0       0       0       0       0       0       0  
 
          0   0   0   0
Total for each Seller
      2,556       28.4 %     2,340       26.0 %     2,250       25.0 %     7,146
      79.4 %
 
          ¥76,680,000   ¥70,200,000   ¥67,500,000   ¥214,380,000

3. The Closing
     3.1 Closing. The closing of the sale and purchase of the Purchased Shares
(the “Closing”) shall take place at the offices of Ito & Mitomi/Morrison &
Foerster LLP, AIG Building, 11th Floor, 1-1-3 Marunouchi, Chiyoda-ku, Tokyo
100-0005, Japan on May 15, 2007, or at such other location and time as the
Parties may mutually agree upon in writing (the “Closing Date”).
     3.2 Deliveries. At the Closing, each Seller will deliver to each Buyer one
or more stock certificates representing the number of Purchased Shares to be
sold by such Seller to such Buyer pursuant hereto and the other items set forth
in Schedule 3.2, against such Buyer’s delivery to such Seller of an amount (the
“Closing Payment”) equal to the amount set forth in the applicable box above.
Each Buyer shall deliver the Closing Payment by wire transfer of Yen in
immediately available funds to each Seller’s bank account (a “Seller’s Account”
and collectively the “Sellers’ Accounts”) designated in writing by such Seller
at least five (5) Business Days prior to the Closing Date.
     3.3 Consummation of Closing. All acts, deliveries, and confirmations
comprising the Closing shall be deemed to occur simultaneously upon the
occurrence of the last act, delivery or confirmation of the Closing, and none of
such acts, deliveries or confirmations shall be effective unless and until the
last of same shall have occurred.
4. REPRESENTATIONS AND WARRANTIES OF THE SELLERS
     Except as otherwise provided herein, each Seller, severally, and not
jointly, hereby represents and warrants the following Section 4 in its entirety
to the Fund Buyers and Sections 4.1 through 4.7 to the Individual Buyers, as of
the date hereof and as of the Closing Date, except as set forth in the Schedule
of Exceptions; provided that neither MPH nor CEC makes representations nor
warranties set forth in Sections 4.17, 4.22 and 4.23:
     4.1 Corporate Authority of Seller.
     (a) Organization. Such Seller is (i) a corporation duly organized and
validly existing under the laws of its jurisdiction of organization, and (ii) is
in good standing under the laws of its jurisdiction of organization.
     (b) Authority. Such Seller has the requisite corporate power and authority
to enter into and to perform its obligations under this Agreement and the
Ancillary Agreements to which it is or will be a party. The execution, delivery
and performance of this Agreement and the Ancillary Agreements to which it is or
will be a party and the transactions contemplated hereby and thereby have been
duly authorized by all necessary proceedings.

-10-



--------------------------------------------------------------------------------



 



     (c) Enforceability. Each of this Agreement and the Ancillary Agreements to
which it is a party constitutes, or upon execution and delivery will constitute,
valid and legally binding obligations of such Seller enforceable against it in
accordance with their respective terms, subject to the Remedies Exception.
     4.2 Compliance with Laws and Other Instruments; No Conflict. Neither the
Company nor the Subsidiary is in violation of or default under, and no condition
exists that with notice or lapse of time or both, would constitute a violation
of or default under, (i) the Company’s or the Subsidiary’s Constitutional
Documents, or (ii) any Contractual Obligation, except for violations or defaults
which, both individually and in the aggregate, would not have a Material Adverse
Effect on the Company or the Subsidiary. The execution and delivery of this
Agreement and the Ancillary Agreements to which it is party by such Seller and
the performance by such Seller of its obligations hereunder and thereunder do
not and will not (i) conflict with or contravene any provision of such Seller’s
Constitutional Documents or the Articles, (ii) violate or conflict with any
provision of Applicable Law which is applicable to such Seller, to the Company
or to the Subsidiary or any of their respective assets, (iii) conflict with,
result in any breach of, or constitute a default (or an event which would, with
the passage of time or the giving of notice or both, constitute a default)
under, or give rise to a right of payment under or the right to terminate,
amend, modify, abandon or accelerate, any Contractual Obligation to which such
Seller, the Company or the Subsidiary is a party or by which any of their
respective properties or assets are bound, or (iv) result in or require the
creation or imposition of any Lien upon or with respect to any of the property
or assets of such Seller, the Company or the Subsidiary.
     4.3 Consents and Approvals. No consent, approval, order or authorization
of, or registration, declaration or filing with, any Governmental Entity or
other Person is required by or with respect to such Seller, the Company or the
Subsidiary in connection with the execution and delivery of this Agreement or
the Ancillary Agreements to which it is a party, or the consummation of the
transactions contemplated hereby or thereby.
     4.4 Litigation. There is no material action, suit, or other legal or
administrative proceeding or governmental investigation pending or, to the best
of such Seller’s knowledge, threatened against such Seller, the Company or the
Subsidiary, or any of their respective assets, which materially question the
validity or enforceability of this Agreement or the transactions contemplated
hereby, and to such Sellers’ knowledge, there is no basis for any of the
foregoing.
     4.5 Share Ownership. Such Seller is the record and beneficial owner of the
number of Purchased Shares set forth opposite such Seller’s name in Section 2
and the record and beneficial owner of the number of Shares set forth opposite
such Seller’s name in Schedule 4.5. Such Seller does not own any other
securities issued by, or other obligations of, the Company or the Subsidiary.
The Shares and the certificates representing the Shares are owned by such
Seller, free and clear of all Liens whatsoever.
     4.6 Finders and Brokers. Neither such Seller nor any Person acting on
behalf of such Seller has negotiated with or retained any finder, broker,
intermediary or any similar Person in connection with any of the transactions
contemplated hereunder, nor incurred or agreed to pay, or taken any other action
that would entitle any Person to receive, any brokerage fee, finder’s fee or
other similar fee or commission with respect to any of the transactions
contemplated hereunder for which any Buyer or the Company is or could be liable.

-11-



--------------------------------------------------------------------------------



 



     4.7 Good Title. The stock certificates to be delivered by such Seller to
each Buyer at the Closing will effectively vest in such Buyer good, valid and
marketable title to the Purchased Shares, free and clear of all Liens.
     4.8 Corporate Authority of the Company.
     (a) Organization; Subsidiary. Each of the Company and the Subsidiary is a
corporation duly organized and validly existing under the laws of Japan. The
Company’s sole Subsidiary is Harmonix Ltd. and the Company does not own any
shares or other ownership interest in any other entity. The Subsidiary does not
own any shares or other ownership interest in any entity. Each of the Company
and the Subsidiary is duly qualified to conduct business in each jurisdiction in
which the nature of its business or the ownership of its properties requires
such qualification, and where the failure to be so qualified would reasonably be
expected to have a Material Adverse Effect.
     (b) Power and Authority. Each of the Company and the Subsidiary has all
requisite power to own its properties and conduct its business as currently
conducted and as proposed to be conducted. The copy of the Articles attached
hereto as Exhibit B is a true and complete copy of the Company’s articles of
incorporation, as amended to date.
     4.9 Capitalization of Company.
     (a) The authorized capital stock of the Company and the Subsidiary, and the
issued and outstanding shares of common stock of the Company and the Subsidiary,
are set forth in Schedule 4.9. All of the Shares are duly authorized, validly
issued, and the Purchased Shares owned by the Seller are fully paid and
non-assessable. Except as set forth in Schedule 4.9, no securities of the
Company or the Subsidiary are authorized or outstanding.
     (b) Except pursuant to this Agreement, there are no subscriptions,
securities exercisable for or convertible into shares of capital stock of the
Company or the Subsidiary, calls, preemptive rights, options or other agreements
or rights to purchase or otherwise to receive from or sell to the Company or the
Subsidiary securities of any kind. Neither the Company nor the Subsidiary has
any obligation or agreement under any contingency whatsoever to issue any equity
or debt securities, or to pay, perform, guaranty, or satisfy in whole or in part
any debt, obligation or agreement incurred or made by any Person other than the
Company or the Subsidiary, as applicable, and neither the Company nor the
Subsidiary has any obligation under any contingency whatsoever to share its
income with any Person, or to make, accrue or set aside any payment or amount
measured in any way by any part or all of its income.
     (c) All of the Shares have been issued, in compliance with Applicable Law.
All of the shares of the Subsidiary have been issued in compliance with
Applicable Law.
     4.10 Title to Assets. Each of the Company and the Subsidiary has, good and
marketable title to, or a valid leasehold interest in, all of its properties and
assets, free and clear of all liens, charges, security interests, pledges, fects
options,

-12-



--------------------------------------------------------------------------------



 



encumbrances, and other restrictions on use and third party rights of any kind
(collectively, “Liens”) except for (a) Liens for current taxes, assessments and
governmental charges or levies not yet delinquent for which appropriate accruals
have been created, (b) statutory Liens imposed by law which are incurred in the
ordinary course of business for obligations not yet due to carriers,
warehousemen, employees, mechanics and suppliers and (c) Liens as described in
Schedule 4.10 hereof (collectively, “Permitted Liens”). Such properties and
assets constitute all of the assets necessary for the conduct of the Company’s
and the Subsidiary’s business as currently conducted and proposed to be
conducted.
     4.11 Taxes. Each of the Company and the Subsidiary has filed all tax
returns and reports required by Applicable Law and has paid or will have paid
prior to the Closing Date all taxes, assessments and penalties due and payable
as of the Closing Date, the non payment of which would have Material Adverse
Effect. The tax returns and reports filed by the Company and the Subsidiary are
true and correct in all material respects and there is no basis for imposition
of interest, penalty or other duties for tax delinquency. There are no material
tax Liens upon any of the assets of the Company or the Subsidiary. No national
or local tax return or tax return liability of the Company or the Subsidiary is
presently under audit by any tax authority, nor has such audit been proposed in
writing by any tax authority.
     4.12 Financial Statements. Schedule 4.12 sets forth the audited financial
statements of the Company on an unconsolidated basis for each of last three
fiscal years ending on June 30, 2004, 2005 and 2006 (the “Financial Statements”)
The Financial Statements fairly and accurately reflect the books and accounts of
the Company, and present the financial position of the Company as of the dates
indicated and the results of the operations of the Company for the periods
indicated, in accordance with Japanese GAAP. The records and books of account of
the Company fairly and accurately reflect all of its items of income and expense
and all assets and liabilities and accruals, on a consistent basis, throughout
the period covered thereby, except as otherwise disclosed in the Financial
Statements. The Financial Statements have been audited and reviewed by the
Company’s then current corporate auditors, whose opinions on such statements are
unqualified. As reflected in the Financial Statements, except for the deficiency
described in Section 4.13, the Company has fully funded all pension liabilities
and retirement allowances required to be funded by it in respect of the
Employees of the Company under Applicable Law and any applicable collective
bargaining or other labor agreements.
     4.13 Absence of Undisclosed Liabilities and Obligations. Except as set
forth in Schedule 4.13, neither the Company nor the Subsidiary has any liability
or obligation, whether accrued, absolute, direct, contingent, or otherwise,
which is not reflected in the Financial Statements, other than obligations and
liabilities incurred in the ordinary course of business that are not required
under the Japanese GAAP to be reflected therein and other than obligations and
liabilities incurred in the ordinary course of business since the Financial
Statements for the Fiscal Year ended June 30, 2006. The Company’s funding
deficiency owing to the pension fund of Mitsui & Co., Ltd. is Eleven Million
Five Hundred Fifty-Seven Thousand Eighty Yen (¥11,557,080).
     4.14 Absence of Certain Changes. Since June 30, 2006, (i) the Company has
not paid any dividend or otherwise distributed assets to its shareholders,
except as contemplated in Section 8.6, (ii) there has occurred no change in the
capital stock of the Company and (iii) there has occurred no event or condition
of any character that has either individually or in the aggregate had, or that
could be reasonably expected to have, a Material Adverse Effect on the Company.

-13-



--------------------------------------------------------------------------------



 



     4.15 Indebtedness for Borrowed Money. Schedule 4.15 lists each Person to
which the Company is indebted for borrowed money in an aggregate outstanding
amount that exceeds ¥10,000,000 (the “Senior Lenders”), the principal amount of
such indebtedness (as of the date hereof), and the principal agreements under
which such indebtedness was incurred. The Company has provided to the Buyers a
complete list of all other loan or similar agreements to which the Company is a
party or otherwise obligated with respect thereto, and there is no default, or
condition that with the giving of notice or lapse of time or both would
constitute a default, under any such agreements by the Company listed in
Schedule 4.15.
     4.16 Condition of Tangible Assets. To the knowledge of such Seller, all
items of machinery, equipment, and other tangible assets used by the Company are
in good operational condition, ordinary wear and tear excepted, as warranted by
the respective suppliers under the relevant contracts.
     4.17 Intellectual Property. The Company is the legal and beneficial owner
of all right, title and interest in and to the Intellectual Property, having
good title thereto, free and clear of any and all Liens, or has a valid license
to use the Intellectual Property. The Intellectual Property is valid, in good
standing, enforceable and not the subject of any challenge, and the Company has
taken all necessary measures and precautions to maintain the enforceability,
value and confidentiality of the Intellectual Property. The Company has not
previously assigned, transferred, conveyed or otherwise encumbered any right,
title or interest in or to the Intellectual Property, and except as set forth in
Schedule 4.17, has not granted to any third party any license to use any of the
Intellectual Property in any manner, or any covenant not to sue for any use of
any of the Intellectual Property. The use of the Intellectual Property by the
Company in its business, does not violate, infringe or otherwise conflict with
any copyright, trade secret, trademark, servicemark or patent (the “Proprietary
Rights”) of any third party. No claim has been brought by any person or entity
alleging that the use of Intellectual Property by the Company in its business
violates, infringes or otherwise conflicts or interferes with any Proprietary
Rights of any third party. Each current and former employee, consultant and
contractor of the Company (a “Contract Party”) has executed an agreement
requiring the Contract Party to maintain the confidentiality of any confidential
information to which the Contract Party was exposed during the course of
performing any work for the Company, and to assign to the Company, as
applicable, all right, title and interest in and to any Proprietary Rights
authored, invented, developed, created or reduced to practice by the Contract
Party.
     4.18 Employment Arrangements; Labor Relations. All amounts owing to the
Employees in connection with their employment with, or provision of services to,
the Company through the Closing Date have been timely paid in full. There are no
pending strikes, lockouts or other labor disputes against the Company or between
the Company and their employees, and no significant unfair labor practice
complaint is pending in respect of the Company before any Governmental Entity.
There are no collective bargaining agreements to which the Company is subject.
     4.19 Licenses, Compliance with Laws, Regulations, etc. Schedule 4.19 sets
forth all material permits, licenses and other approvals and authorizations held
by the Company and which are necessary for the conduct of its business as
presently conducted, and without which the current business of Company would
suffer a Material Adverse Effect, and all of such licenses, permits and other
approvals and authorizations are in good standing full force and effect. The
Company has not received any notice that any of such licenses, permits,
approvals or authorizations will lapse or be terminated by action of a
Governmental Entity on

-14-



--------------------------------------------------------------------------------



 



and/or before the Closing Date. Except where failure to comply would not have a
Material Adverse Effect upon the Company, the Company has complied, and is in
compliance, in all material respects, with all Applicable Law.
     4.20 Contracts.
     (a) Schedule 4.20 sets forth a listing of all of the Contracts to which the
Company is a party or by or to which any of its assets or properties are bound
or subject which are material to the business of the Company, except for one or
more agreements evidencing the senior debt facility specified in Section 7.7
(the “Material Contracts”). Except as provided in the Schedule 4.20, each of the
Material Contracts constitutes a valid and binding obligation of the Company, is
in full force and effect on the Closing Date, and will not be affected by the
transactions contemplated hereby. The Company has fulfilled and performed in all
material respects its obligations under each of the Material Contracts.
     (b) Except as set forth in Schedule 4.20, none of the Material Contracts is
subject to any existing default by or event of default with respect to the
Company, which would reasonably be expected to have a Material Adverse Effect or
event which with the giving of notice or the passage of time or both would
constitute a default by the Company and which would reasonably be expected to
have a Material Adverse Effect. To the knowledge of such Seller, no default or
event of default which would reasonably be expected to have a Material Adverse
Effect exists with regard to any other party to a Material Contract.
     (c) Except as set forth in Schedule 4.20, the Company is not a party to any
Material Contract where any consent is necessary to consummate the transactions
contemplated herein or in any Ancillary Agreement to which it is a party.
     (d) Except as set forth in Schedule 4.20, to the knowledge of the Seller,
there are no agreements or contracts between the Company and any of its
employees, agents, officers, directors, shareholders or any entity in which any
officer, director or shareholder owns a more than five percent equity interest.
     (e) Except as set forth in Schedule 4.20, the Company is not a party to any
agreement which materially limits the freedom of the Company or the Subsidiary
to compete in any line of business or with any firm or person.
     4.21 Insurance. The Company has maintained and does maintain insurance
policies with responsible and reputable insurance companies or associations in
such amounts and covering such risks as may be customary for similarly situated
entities, including product liability insurance.
     4.22 Warranty; Product Liability. Schedule 4.22 sets forth an accurate,
correct and complete list and summary description of all existing claims arising
from or alleged to arise from the breach of product warranties given in sales
contracts between the Company and its customers (“Warranty Claims”), and any
injury to person or property or economic damage (“Product Liability Claims”)
exceeding the amount of ¥2.5 million arising prior to the Closing Date.

-15-



--------------------------------------------------------------------------------



 



     4.23 Environmental Matters. The Company has complied in all material
respects with all Environmental Laws, and no citations, notices, or orders have
been issued to the Company under any such laws. Such Seller does not have any
knowledge of any deposit, storage, disposal, burial, discharge, spillage,
uncontrolled loss, seepage or filtration of any Hazardous Substance at, upon,
under, or within the Facility. The Company has not caused or permitted to occur
any condition which may cause a discharge of any Hazardous Substance at, upon,
under or within any premises currently or previously occupied by the Company.
     4.24 No Relationship with Anti-Social Organizations. To such Seller’s
knowledge, none of such Seller and/or the Company is or belongs to any illegal
or anti-social organizations or any organizations which promote illegal or
anti-social activities or behaviors as prohibited under the Anti-Social
Organization Law (Bouryokudan-in ni yoru Futou-na Koui no Boushi-to-ni Kansuru
Horitsu) (Law No. 77 of 1991, as amended).
     4.25 Disclosure of Information. Except to the extent set forth in the
Schedule of Exceptions, all representations and warranties made by such Seller
in this Agreement are true, complete and correct in all material respects and do
not and will not contain any untrue statement of material fact or omit to state
any material fact required to be stated or necessary to make the statements in
light of the circumstances in which they were made not misleading.
5. REPRESENTATIONS AND WARRANTIES OF THE BUYERS
     Each Buyer, severally, and not jointly, hereby represents and warrants to
the Sellers as of the date hereof and as of the Closing Date as follows,
provided that the Individual Buyers do not make represents and warranties set
forth in Section 5.1(a) and (b):
     5.1 Authority; Capacity.
     (a) Organization. Such Buyer is (i) a duly organized and validly existing
under the laws of Japan, and (ii) is in good standing under the laws of Japan.
     (b) Authority. Such Buyer has the requisite power and authority to enter
into and to perform its obligations under this Agreement and the Ancillary
Agreements to which it is or will be a party. The execution, delivery and
performance of this Agreement and the Ancillary Agreements to which it is or
will be a party and the transactions contemplated hereby and thereby have been
duly authorized by all necessary proceedings.
     (c) Enforceability. Each of this Agreement and the Ancillary Agreements to
which it is a party constitutes, or upon execution and delivery will constitute,
valid and legally binding obligations of the Buyer enforceable against it in
accordance with their respective terms, subject to the Remedies Exception.
     (d) Capacity. Such Buyer has all requisite legal capacity to execute and
deliver this Agreement and the Ancillary Agreements to which it is a party, and
to consummate the transactions contemplated hereby and thereby.
     5.2 Compliance with Laws and Other Instruments; No Conflict. Such Buyer is
not in violation of or default under, and no condition exists that with notice
or lapse of time or both, would constitute a violation of or default under
(i) the Constitutional Documents, if any, of such Buyer, (ii) any Contractual
Obligation, except for violations or defaults which,

-16-



--------------------------------------------------------------------------------



 



both individually and in the aggregate, would not have a Material Adverse Effect
on such Buyer. The execution and delivery of this Agreement and the Ancillary
Agreements to which it is party by such Buyer and the performance by such Buyer
of its obligations hereunder and thereunder do not and will not (i) conflict
with or contravene any provision of the Constitutional Documents, if any, of
such Buyer, (ii) violate or conflict with any provision of Applicable Law which
is applicable to such Buyer or any of its assets, (iii) conflict with, result in
any breach of, or constitute a default (or an event which would, with the
passage of time or the giving of notice or both, constitute a default) under, or
give rise to a right of payment under or the right to terminate, amend, modify,
abandon or accelerate, any Contractual Obligation to which such Buyer is a party
or by which any of its properties or assets are bound, or (iv) result in or
require the creation or imposition of any Lien upon or with respect to any of
the property or assets of such Buyer.
     5.3 Consents and Approvals. No consent, approval, order or authorization
of, or registration, declaration or filing with, any Governmental Entity or
other Person is required by or with respect to such Buyer in connection with the
execution and delivery of this Agreement or the Ancillary Agreements to which it
is a party, or the consummation of the transactions contemplated hereby or
thereby.
     5.4 Litigation. There is no material action, suit, or other legal or
administrative proceeding or governmental investigation pending or, to such
Buyer’s knowledge, threatened against such Buyer, or any of its properties or
assets, or which materially question the validity or enforceability of this
Agreement or the transactions contemplated hereby and, to such Buyer’s
knowledge, there is no basis for any of the foregoing.
     5.5 Investment Representations. Such Buyer is acquiring the Purchased
Shares for its own account and for investment, and not with a view to any
distribution of any of such Purchased Shares.
     5.6 Finders and Brokers. Neither such Buyer nor any Person acting on behalf
of such Buyer has negotiated with or retained any finder, broker, intermediary
or any similar Person in connection with any of the transactions contemplated
hereunder for whose brokerage fee, finder’s fee or other similar fee or
commission shall be or could be payable by the Company or any Seller.
     5.7 Investigation and Evaluation. Such Buyer acknowledges that (i) such
Buyer is experienced in the purchase of shares in companies similar to the
Company, (ii) such Buyer and its directors, officers, attorneys, accountants and
advisors have been given the opportunity to examine to the full extent deemed
necessary and desirable all the books, records and other information with
respect to the Company, (iii) such Buyer is fully capable of evaluating the
adequacy and accuracy of the information obtained by such Buyer in the course of
its investigations, (iv) such Buyer has not relied on Sellers with respect to
any matter in connection with such Buyer’s evaluation of the Company other than
the representations and warranties of Sellers specifically set forth in Section
4 hereof and (v) SELLERS ARE MAKING NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR
IMPLIED, WITH RESPECT TO THE COMPANY OTHER THAN THOSE EXPRESSLY SET FORTH IN
SECTION 4 HEREOF.

-17-



--------------------------------------------------------------------------------



 



6. COVENANTS
     6.1 Obligations of the Parties before Closing. From the date of this
Agreement through the Closing Date, the following undertakings of the Parties
shall apply:
     (a) Notice of Certain Events Pending Closing. During the period prior to
the Closing Date, each of the Sellers shall promptly notify the Buyers in
writing of (i) any material change in the business of the Company or the
Subsidiary, (ii) the threat or commencement of any material litigation by or
against the Company or the Subsidiary, or (iii) any event, condition, fact or
circumstance that may make the timely satisfaction of any of the conditions set
forth in Section 7 impossible or unlikely.
     (b) Mutual Consultation. Buyers and Sellers will consult with each other
Parties regarding all significant developments, transactions, and proposals
relating to the Company as notified by Sellers in accordance with Section 6.1(a)
above.
     (c) Further Assurances. Subject to the terms and conditions hereof, each
Party agrees to use all commercially reasonable efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary, proper
or advisable to consummate and make effective the transactions contemplated by
this Agreement.
     6.2 No Negotiation. Other than discussions with the Buyers regarding the
transactions contemplated hereby, no Seller shall and the Sellers shall cause
the Company not to, directly or indirectly, through any officer, director, agent
or otherwise, make, solicit, initiate or encourage submission of any proposal or
offer from any Person (including any of its officers or employees) relating to
any merger, consolidation, acquisition, purchase or other significant
transaction relating to, the Company’s shares, business or assets or by such
Person (a “Transaction Proposal”). The Sellers shall immediately cease and cause
to be terminated all ongoing contacts or negotiations, if any, with respect to
any Transaction Proposal. The Sellers shall promptly notify the Buyers if any
Transaction Proposal, or any inquiry or contact with any Person with respect
thereto, is made and shall promptly provide the Buyers with such information
regarding such Transaction Proposal, inquiry or contact as any Buyer may
reasonably request.
     6.3 Conduct Business in Ordinary Course. Through the Closing Date, the
Sellers and Mr. Kawai and any other Individual Buyers currently a part of the
senior management of the Company shall, severally but not jointly, cause each of
the Company and the Subsidiary to conduct its business only in the ordinary
course and, in addition, shall cause each of the Company and the Subsidiary not
to: (i) enter into any agreement which may have a Material Adverse Effect on the
Company or the Subsidiary; (ii) place or allow to be placed any Liens other than
Permitted Liens, on any of the Company’s or the Subsidiary’s assets; (iii) sell
or otherwise dispose of any interest in any of its assets other than in the
ordinary course of business; (iv) issue or cause to be issued any new shares or
securities or any options or rights to purchase shares or securities; (v) except
as contemplated by Section 8.6 hereof, declare or pay any dividend or other
distributions; or (vi) commit any act or omit to do any act, or engage in any
activity or transaction or incur any obligation (by contract or otherwise) which
(individually or in the aggregate) could be reasonably expected to have a
Material Adverse Effect on the Company, the Subsidiary or on any of the
transactions contemplated hereby.
     6.4 Confidentiality and Publicity.

-18-



--------------------------------------------------------------------------------



 



     (a) Each Party and its Affiliates shall maintain in confidence all
confidential information (oral or written) identified as such received from any
other Party in connection with this Agreement (including the Company
Information, “Confidential Information”), shall use such Confidential
Information only in connection with the transactions contemplated hereby, shall
not disclose any such Confidential Information to a third party or make any
unauthorized use thereof and shall not use for its benefit, or disclose,
communicate or divulge to, or use for the direct or indirect benefit of any
person or entity, any Company Information. “Company Information,” as used in the
preceding sentence, means any information regarding the Company’s and the
Subsidiary’s business methods, business policies, procedures, techniques,
research or development projects or results; historical or projected financial
information, budgets, trade secrets or other knowledge or processes of or
developed by the Company or the Subsidiary; any names and addresses of customers
or clients or any data on or relating to past, present or prospective Company or
Subsidiary customers or clients; or any other confidential information relating
to or dealing with the business, or operations or activities of the Company or
the Subsidiary, excepting in each case information otherwise lawfully known
generally by, or readily accessible to, the trade or the general public. Each
Party and its Affiliates shall treat such Confidential Information with the same
degree of care against disclosure or unauthorized use which it affords to its
own confidential information of a similar nature or a reasonable degree of care,
whichever is greater. Notwithstanding the foregoing, Confidential Information
shall not include any information that (i) has become generally available in the
public domain, (ii) was in the receiving party’s possession prior to disclosure,
(iii) was independently developed by the receiving party, or (iv) was received
from a third party who had a right to disclose such information.
     (b) In the event that a Party is requested or required (by Applicable Law
or by oral questions, interrogatories, requests for information or documents by
any Governmental Entity or other Person in legal proceedings, subpoenas, civil
investigative demands or other similar processes) to disclose any Confidential
Information received from a disclosing party, the recipient party so requested
or required shall provide the disclosing party with prompt written notice of any
such request or requirement so that the disclosing party may object to
production, seek a protective order or other appropriate remedy and/or waive
compliance with the provisions of this Agreement. If, in the absence of a
protective order or other remedy or the receipt of a waiver of the disclosing
party, such recipient party is nonetheless legally compelled to disclose such
Confidential Information, such recipient party may, without liability hereunder,
disclose that portion of the Confidential Information which is legally required
to be disclosed.
     (c) Except as may be required by Applicable Law, including, without
limitation, the securities laws of any relevant jurisdiction, no press release,
publicity, disclosure or notice to any Person concerning any of the transactions
contemplated hereby shall be issued, given, made or otherwise disseminated by
any Party or any of its Affiliates at any time (whether prior to, at or after
the Closing) without the prior written approval of, in the case the disclosing
party is a Seller or a Buyer, all of the other Parties or, in the case the
disclosing party is the Company, either the Buyers (before the Closing Date) or
all of the Sellers (after the Closing Date), which approval shall not be
unreasonably withheld; provided, that promptly after the date hereof (and

-19-



--------------------------------------------------------------------------------



 



in any event within one (1) week after the date hereof), the Sellers and the
Buyers shall (or the Buyers, acting alone, at any time after the expiration of
such one (1) week period, may, if the Sellers and the Buyers have not by then
acted jointly) issue a press release announcing the signing of this Agreement
and the effect of this Agreement on the ownership of the Company, and provided,
further, that any Buyer may freely circulate such press release and that any
Buyer, following notice to the Sellers at any time after the date hereof may
make appropriate inquiries of the Company’s customers and suppliers.
     6.5 Sellers’ Representations and Warranties; Knowledge. For purposes of
this Agreement, any representation herein “to such Seller’s knowledge” means
that the statement in question is true and accurate to the best knowledge of any
of (i) directors; (ii) officers; or (iii) employees (who are in charge of
managing the investment in, and the distribution relationship, with the Company)
of such Seller.
7. CONDITIONS PRECEDENT TO OBLIGATIONS OF THE BUYER
     The obligation of each Buyer to consummate the transactions contemplated by
this Agreement is subject to the satisfaction, or written waiver by such Buyer,
of each of the following conditions on or prior to Closing; and the occurrence
of the Closing without any Seller’s notifying the Buyers prior thereto that
conditions set forth in Sections 7.1 through 7.4 have not been satisfied shall
cause the Sellers to be deemed to have stated conclusively that conditions set
forth in Sections 7.1 through 7.4 have been satisfied.
     7.1 Representations and Warranties; Compliance with this Agreement. Subject
to the Schedule of Exceptions, the representations and warranties of the Sellers
contained in Section 4 hereof shall be true and correct in all material respects
as of the Closing Date. The Sellers shall have performed and complied in all
material respects with all of their agreements and covenants contained herein
and in the Ancillary Agreements which are required to be performed by any of
them on or before the Closing Date, including, without limitation, delivery of
the Purchased Shares and the other items set forth in Schedule 3.2 to the Buyers
on the Closing Date.
     7.2 No Judgment or Order. There shall not be any judgment or order of a
court of competent jurisdiction, any ruling of any Governmental Entity, or any
condition imposed under Applicable Law which would prohibit the purchase and
sale of the Purchased Shares hereunder or subject any Buyer to any penalty or
other onerous condition under any Applicable Law if the Purchased Shares were to
be purchased hereunder.
     7.3 No Litigation. No action, suit or proceeding before any court or any
other Governmental Entity shall have been commenced or threatened (i) seeking to
restrain, prevent or change the terms of the transactions contemplated hereby or
challenging the validity or legality of any such transactions, or (ii) which
would, if resolved adversely, severally or in the aggregate, have a Material
Adverse Effect on any Party, the Company or the Subsidiary.
     7.4 Approvals. All filings, consents, approvals, qualifications, and
registrations required by any Governmental Entity or other Person which are
necessary or otherwise appropriate for the Sellers to consummate the
transactions contemplated by this Agreement shall have occurred, been made or
been obtained, all waiting periods under Applicable Law shall have expired,
shall not have been revoked, rescinded or otherwise modified.

-20-



--------------------------------------------------------------------------------



 



     7.5 Execution. The Sellers shall have duly executed and delivered, on or
prior to the Closing, the Agreement, the Ancillary Agreements to which the
Sellers respectively are party and any other documents in respect of the
transactions contemplated herein and therein, in each case, in the form and
substance acceptable to the Fund Buyers.
     7.6 Shares. The Sellers shall have owned the Shares from the date of this
Agreement through the Closing Date free and clear of all Liens.
     7.7 Financing. The Company shall have obtained a senior debt facility from
one or more banks on terms and conditions acceptable to the Fund Buyers and in
an amount sufficient for the Company to pay dividends as contemplated by
Section 8.6.
     7.8 Termination of Existing Shareholders Agreement and Existing
Distribution Agreement. The termination agreement for the Existing Shareholders
Agreement, the Existing FSI License Agreement, the Existing mŸFSI License
Agreement, the Existing FSI Distributorship Agreement, the Existing mŸFSI
Distributorship Agreement and the Existing CEC License Agreement shall have been
executed under which the above mentioned agreements shall be terminated upon the
completion of the Closing and thereafter shall be of no further force and effect
and the parties to such Agreements shall have provided a release of the other
parties, as applicable.
     7.9 No Material Adverse Change. There shall not have occurred since the
execution of this Agreement any event, fact, circumstance or action that would
reasonably likely have a Material Adverse Effect on the Company or the
Subsidiary.
8. CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLERS
     The obligation of each Seller to consummate the transactions contemplated
by this Agreement is subject to the satisfaction, or written waiver by such
Seller, of each of the following conditions on or prior to Closing; and the
occurrence of the Closing without any Buyer’s notifying the Sellers prior
thereto that conditions set forth in Sections 8.1 through 8.4 have not been
satisfied shall cause the Buyers to be deemed to have stated conclusively that
conditions set forth in Sections 8.1 through 8.4 have been satisfied
     8.1 Representations and Warranties; Compliance with this Agreement. The
representations and warranties of the Buyers contained in Section 5 hereof shall
be true and correct in all material respects as of the Closing Date. The Buyers
shall have performed and complied in all material respects with all of its
agreements and covenants contained herein and the Ancillary Agreements which are
required to be performed by them on or before the Closing Date, including,
without limitation, delivery of the Closing Payment to the Sellers on the
Closing Date.
     8.2 No Judgment or Order. There shall not be any judgment or order of a
court of competent jurisdiction, any ruling of any Governmental Entity, or any
condition imposed under Applicable Law which would prohibit the purchase and
sale of the shares hereunder or subject any Seller to any penalty or other
onerous condition under any Applicable Law if the Purchased Shares were to be
purchased hereunder.
     8.3 No Litigation. No action, suit or proceeding before any court or any
other Governmental Entity shall have been commenced or threatened (i) seeking to
restrain, prevent or change the terms of the transactions contemplated hereby or
challenging the

-21-



--------------------------------------------------------------------------------



 



validity or legality of any such transactions, or (ii) which would, if resolved
adversely, severally or in the aggregate, have a Material Adverse Effect on any
Party, the Company or the Subsidiary.
     8.4 Approvals. All filings, consents, approvals, qualifications, and
registrations required by any Governmental Entity or other Person which are
necessary or otherwise appropriate for the Buyers to consummate the transactions
contemplated by this Agreement shall have occurred, been made or been obtained,
all waiting periods under Applicable Law shall have expired, shall not have been
revoked, rescinded or otherwise modified.
     8.5 Execution. The Buyers shall have duly executed and delivered, on or
prior to the Closing, the Agreement, the Ancillary Agreements to which they are
party and any other documents in respect of the transactions contemplated herein
and therein.
     8.6 Dividend. The Company shall have declared dividends in the aggregate
amount of Five Hundred Five Million Eight Thousand Yen (¥505,008,000), and such
dividends have been paid proportionately to each of the Sellers (subject to
applicable withholding taxes to be withheld by the Company) on the Closing Date
immediately prior to the Closing, subject to the fulfillment or waiver, as
applicable, of all other conditions to the Closing.
9. TERMINATION OF AGREEMENT
     9.1 Termination. This Agreement may be terminated prior to Closing as
follows:
     (a) at the election of the Sellers or the Buyers, if the Closing shall not
have occurred on or prior to August 31, 2007, other than as a result of a breach
of any material term of condition hereof by the Party seeking to so terminate;
     (b) at the election of the Sellers or the Buyers, if the other Party (the
Sellers in the case of a breach by any Buyer, and the Buyers in the case of a
breach by any Seller) breaches any material term or condition of this Agreement
and there is no reasonable possibility of cure prior to the Closing Date;
     (c) at the election of the Sellers or the Buyers, if any action, suit or
proceeding shall have been instituted or threatened before, or instituted or
threatened by, any Governmental Entity to restrain or prevent the consummation
of the transactions contemplated hereby or to seek damages in connection with
such transactions, and the Sellers or the Buyers, as the case may be, reasonably
and in good faith deems it impractical or inadvisable to proceed in view of such
legal proceedings or threat thereof; or
     (d) at any time on or prior to the Closing Date, by mutual written consent
of the Parties.
     9.2 Effect of Termination. Except for the obligations set forth in
Sections 10 and 11 and this Section 9.2, if this Agreement shall be terminated
pursuant to the preceding Section 9.1, all obligations, representations and
warranties of the Parties hereto under this Agreement that relate to the Closing
(or the transactions contemplated thereby or in connection therewith) that have
not been consummated shall terminate, provided, that

-22-



--------------------------------------------------------------------------------



 



nothing in this Section 9.2 shall relieve any Party of liability for breach of
any warranty, covenant or agreement herein.
10. INDEMNIFICATION
     10.1 Indemnification Obligation. Each Seller (in such capacity, an
“Indemnifying Party”) hereby agrees to indemnify the Buyers (an “Indemnified
Party”) severally and not jointly, in proportion to the number of the Purchased
Shares each Indemnifying Party transferred to the Indemnified Parties, from and
against any and all claims, demands, liabilities, costs, damages, expenses
(including, without limitation, reasonable attorneys’ fees and expenses and
reasonable costs of investigation), and causes of action of any nature
whatsoever (a “Loss” and, collectively, “Losses”) arising from breach in any
material respect of any representation, warranty (regardless of any due
diligence, examinations, inspections, audits and other investigations a Buyer
has heretofore made or may hereafter make, with respect to such representations
and warranties), covenant, agreement or obligation made or to be performed by
such Indemnifying Party hereunder or under the Ancillary Agreements to which it
is a party; provided that Losses arising from a breach of the representations
and warranties set forth in Sections 4.17, 4.22 and 4.23 shall be indemnified in
their entirety solely by FSI. Each Seller acknowledges and agrees that, if there
is any such breach relating to or affecting the Company or the Subsidiary, or
the condition of the Company or the Subsidiary, then a Buyer itself shall be
deemed, by virtue of its ownership of capital stock of the Company, to have
incurred Losses, which shall be deemed to include, without limitation, such
Buyer’s pro rata share of an amount equal to the difference between (i) the
total net assets of the Company had such breach not occurred and (ii) the total
net assets of the Company as decreased by, or relating to, or reflecting, such
breach; provided that such difference shall be computed by an independent
certified public accountant to be designated by the mutual agreement between
Indemnifying Party and the Indemnified Party.
     10.2 Limitations. Notwithstanding the terms of Section 10.1 above, the
Sellers’ obligation to indemnify Buyers for Losses asserted by Sellers shall be
subject to the following limitations:
     (a) The Sellers will have no obligation to indemnify Buyers for any Losses
asserted by Buyers unless the amount of such Loss is equal to or greater than
¥2,500,000 (the “Minor Claim Amount”), and any Loss that does not equal or
exceed the Minor Claim Amount shall not count towards the Threshold Amount;
     (b) Buyers shall first be obligated to use commercially reasonable efforts
to obtain and apply the proceeds of any insurance available to compensate the
Company for the Losses subject to the indemnification claim (whether such
insurance is maintained by the Buyers or by the Company), and to the extent any
Loss is reimbursed to the Buyers or the Company under an applicable insurance
policy, the Sellers will have no obligation to indemnify Buyers for such Loss
and such Loss shall not count toward the Threshold Amount;
     (c) The Sellers will have no obligation to indemnify Buyers for Losses
unless and until the cumulative aggregate amount of such Losses equals or
exceeds ¥10,000,000 (the “Threshold Amount”), in which case the Sellers will be
liable for all Losses in excess of such amount, subject to subsection
(d) immediately below; and

-23-



--------------------------------------------------------------------------------



 



     (d) The aggregate liability of the Sellers to Buyers for Losses claimed
under this Section 10 shall not exceed an amount equal to fourty percent (40 %)
of the sum of (i) the Purchase Price and (ii) the amount of dividend (before
withholding tax) contemplated under Section 8.6 hereunder, that the Sellers have
received from the Buyers or the Company, as applicable.
     10.3 Survival of Indemnification Obligation; Limitations. Except as set
forth below in this Section 10.3, all representations, warranties and covenants
made by each Seller in this Agreement shall be deemed to have been made or
given, as the case may be, as of the date hereof and as of the Closing and shall
survive the Closing for a period of one (1) year; provided, however, the
representations, warranties and covenants of each Seller set forth in Sections
4.11 and 4.23 shall survive the Closing for a period of three (3) years.
     10.4 Third Party Claims. If any lawsuit or enforcement action is filed
against an Indemnified Party with respect to which such Indemnified Party is
entitled to indemnification under this Section 10 or an Indemnified Party
becomes aware of any fact, condition or event which may give rise to Losses for
which indemnification may be sought under this Section 10, then such Indemnified
Party shall give notice thereof (a “Claim Notice”) to the Party against whom
indemnity is (or may be) sought as promptly as practicable. If within thirty
(30) days after receipt of the Claim Notice the Indemnifying Party acknowledges
in writing to the Indemnified Party that the Indemnifying Party is obligated
under the terms hereof to defend such lawsuit or action or that it will defend
under a reservation of rights and without any assumption of liability, then the
Indemnifying Party shall be entitled, if it so elects at its own cost, risk and
expense, (a) to take control of the defense and investigation of such lawsuit or
action, (b) to employ and engage attorneys at its discretion and the Indemnified
Party to handle and defend the same, and (c) to compromise or settle such claim.
In connection with the Indemnifying Party’s defense as described in the
foregoing sentence, each Indemnified Party shall, as expressly required by such
Indemnifying Party, (at the Indemnifying Party’s cost and expense) cooperate in
all reasonable respects with the Indemnifying Party and its attorneys in the
investigation, trial and defense of such lawsuit or action and any appeal
arising therefrom; provided, however, that subject to the foregoing control,
discretion and rights of the Indemnifying Party, an Indemnified Party may, at
its own cost, participate in the investigation, trial and defense of such
lawsuit or action and any appeal arising therefrom. The Parties shall cooperate
with each other in any notifications to insurers. If the Indemnifying Party
fails to assume the defense of such claim within thirty (30) calendar days after
receipt of the Claim Notice as provided above, then the Party against which such
claim has been asserted, or to which such facts or condition relates, shall
(upon delivering notice to such effect to the Indemnifying Party) have the right
(but not the obligation) to undertake, at the Indemnifying Party’s cost and
expense, the defense, compromise or settlement of such claim on behalf of, and
for the account and risk of, the Indemnifying Party. In the event the
Indemnified Party assumes the defense of the claim, the Indemnified Party will
seek to keep the Indemnifying Party timely informed of the progress of any such
defense, compromise or settlement. The Indemnifying Party shall be liable for
any settlement of any action effected pursuant to and in accordance with this
Section 10 and for any final judgment (subject to any right of appeal), and the
Indemnifying Party agrees to indemnify and hold harmless the Indemnified Party
from and against any Losses by reason of such settlement or judgment.
     10.5 Indemnification by Buyers. Each Buyer (in such capacity an
Indemnifying Party) agrees to indemnify the Sellers (each such Seller an
Indemnified Party) severally, and

-24-



--------------------------------------------------------------------------------



 



not jointly, from and against any and all Losses incurred by Sellers arising
from a breach in any material respect of any representation, warranty, covenant,
agreement or obligation made or to be performed by such Indemnifying Party
hereunder or under the Ancillary Agreements. The limitations on the
indemnification obligations of the Sellers under Section 10.2 above shall apply
mutatis mutandis to the indemnification obligations of the Buyers under this
Section 10.5.
     10.6 Sole and Exclusive Remedy. After the Closing, the rights set forth in
Sections 10.1 through 10.5 will be the exclusive remedy for (a) any breach of
any of the representations and warranties contained in Sections 4 and 5 of this
Agreement and (b) any breach by a Party of any of the agreements and covenants
contained in this Agreement, in each case in lieu of contract remedies;
provided, however, that the Parties otherwise will also have available to them
all other remedies available under law, including specific performance or other
equitable remedies, to enforce the obligations set forth in Section 6.4 hereof.
     10.7 Tax Adjustment. Any payment to a Party contemplated under this
Section 10 will be, for tax purposes, to the extent permitted by law, an
adjustment to the Purchase Price. The Parties acknowledge and agree that such
payment is subject to withholding taxes to be withheld by the Company and that
none of the Company or the Buyers shall be obligated to “gross-up” such payment.
11. MISCELLANEOUS
     11.1 Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of Japan. Each Party hereby submits to the
non-exclusive jurisdiction of the Tokyo District Court for purposes of all legal
proceedings arising out of or relating to this Agreement and the transactions
contemplated hereby.
     11.2 Headings. The headings of the sections of this Agreement are for
convenience and shall not by themselves determine the interpretation of this
Agreement. Unless otherwise provided, all references to articles, sections,
exhibits and Schedules in this Agreement are to articles, sections, exhibits and
Schedules of this Agreement.
     11.3 Notices and Other Communications. Any and all notices, requests,
demands and other communications required or otherwise contemplated to be made
under this Agreement shall be in writing and in English and shall be provided by
one or more of the following means and shall be deemed to have been duly given
(a) if delivered personally, when received, (b) if transmitted by facsimile, on
the date of transmission with receipt of a transmittal confirmation, or (c) if
by international courier service, on the fourth (4th) business day following the
date of deposit with such courier service, or such earlier delivery date as may
be confirmed in writing to the sender by such courier service. All such notices,
requests, demands and other communications shall be addressed as follows:

-25-



--------------------------------------------------------------------------------



 



     If to Buyers:
Yasuda Enterprise Development III, Limited Partnership
Kojimachi 4-chome Kyodo Bldg. 9F
4-2-7 Kojimachi,
Chiyoda-ku, Tokyo 102-0083
Japan
Facsimile: +81-3-6811-7092
Attention: Taisuke Hitomi


Mizuho Capital Co., Ltd.
4-3, Nihombashi-kabutocho
Chuo-ku, Tokyo 103-0026
Japan
Facsimile: +81-3-3664-3449
Attention: Kenichi Ohta


Mr. Hideki Kawai
Harmony Tower 22F
32-2, Hon-cho 1-chome
Nakano-ku, Tokyo 164-0012
Japan
Facsimile: +81-3-5309-8401


Mr. Takanori Yoshioka
Harmony Tower 22F
32-2, Hon-cho 1-chome
Nakano-ku, Tokyo 164-0012
Japan
Facsimile: +81-3-5309-8401


Mr. Satoshi Shikami
Harmony Tower 22F
32-2, Hon-cho 1-chome
Nakano-ku, Tokyo 164-0012
Japan
Facsimile: +81-3-5309-8401

     If to the Sellers:
FSI International, Inc.
3455 Lyman Boulevard
Chaska,
Minnesota 55318-3052
U.S.A.
Facsimile: +1-952-448-1300
Attention: Benno Sand


-26-



--------------------------------------------------------------------------------



 



Chlorine Engineers Corp. Ltd.
Tomiokabashi Building
6-11 Fukagawa 2-chome
Koto-ku, Tokyo 135-0033
Japan
Facsimile: +81-5245-8128
Attention: Keisuke Nakayama


MBK Project Holdings Ltd.
2-1 Ohtemachi 1-chome
Chiyoda-ku, Tokyo 100-0004
Japan
Facsimile: +81-3-3285-9116
Attention: Yasuhiro Tanaka

or to such other address or facsimile number as a Party may have specified to
the other parties in writing delivered in accordance with this Section 11.3.
     11.4 Amendment of Agreement; No Waiver. Any provision of this Agreement may
be amended only upon the Parties’ mutual written agreement. No failure to
exercise and no delay in exercising any right, power or privilege granted under
this Agreement shall operate as a waiver of such right, power or privilege. No
single or partial exercise of any right, power or privilege granted under this
Agreement shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.
     11.5 Severability. If any provision of this Agreement is determined by a
court of law to be illegal or unenforceable, then such provision will be
enforced to the maximum extent possible and other provisions will remain fully
effective and enforceable, and if no feasible interpretation would save such
provision, it shall be severed from the remainder of this Agreement, which shall
remain in full force and effect unless the severed provision is essential to the
rights or benefits intended by the Parties. In such event, the Parties hereto
shall use best efforts to negotiate, in good faith, a substitute, valid and
enforceable provision or agreement which most nearly effects the intent of the
Parties hereto in entering into this Agreement.
     11.6 Fees and Expenses. Each Party shall be solely responsible for the
payment of the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such Party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
     11.7 Entire Agreement. This Agreement, including the Exhibits and Schedules
attached hereto, constitutes the entire agreement among the Parties regarding
the subject matter hereof. Any previous agreement between the Parties is
superseded by this Agreement.
     11.8 Successors and Assigns. Except as expressly provided herein, the
rights and obligations hereunder may not be assigned or delegated by any Party
without the prior written consent of all other Parties. Subject to the
foregoing, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors and permitted assigns of the Parties. Each Party agrees
that this Agreement shall not benefit or create any right or cause of action in
or on behalf of any Person other than the Parties, except as otherwise provided
in Section 10.1.

-27-



--------------------------------------------------------------------------------



 



     11.9 English Language. This Agreement is in the English language only,
which language shall be controlling in all respects. No translation, if any, of
this Agreement into Japanese or any other language shall have any force or
effect in the interpretation of or in the determination of the intent of the
Parties with respect hereto. Notwithstanding the foregoing, the Parties
acknowledge and agree that certain portions of Schedules are in the Japanese
language and that such Japanese language portions shall be controlling to the
extent of the matters set forth therein.
     11.10 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

-28-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused to be executed this Agreement
as of the date first above written.

            FSI INTERNATIONAL, INC.
      By:   /s/ John C. Ely         Name:   John C. Ely        Title:   VP
Sales/Service     

            CHLORINE ENGINEERS CORP. LTD.
      By:   /s/ Yoshinori KATO         Name:   Yoshinori KATO        Title:  
President     

            MBK PROJECT HOLDINGS LTD.
      By:   /s/ Masato SHIODE         Name:   Masato SHIODE        Title:  
President     

            YASUDA ENTERPRISE DEVELOPMENT III,
LIMITED PARTNERSHIP
      By:   /s/ Kazushige Tachibana         Name:   Kazushige Tachibana       
Title:   President and Representative Director Yasuda Enterprise Development
Co., Ltd.
General Partner   

-29-



--------------------------------------------------------------------------------



 



         

            MIZUHO CAPITAL CO., LTD.
      By:   /s/ Akira Kiyohara         Name:   Akira Kiyohara        Title:  
President
Mizuho Capital Co., Ltd.     

                  /s/ Hideki Kawai       Hideki Kawai           

                  /s/ Takanori Yoshioka       Takanori Yoshioka           

                  /s/ Satoshi Shikami       Satoshi Shikami         

-30-



--------------------------------------------------------------------------------



 



         

Exhibit A            Schedule of Exceptions
     Schedule 4.5         Share Ownership
     Schedule 4.8         Corporate Authority of the Company
     Schedule 4.9         Capitalization of Company
     Schedule 4.10       Title to Assets
     Schedule 4.12       Financial Statements
     Schedule 4.13       Absence of Undisclosed Liabilities and Obligations
     Schedule 4.15       Indebtedness for Borrowed Money
     Schedule 4.17       Intellectual Property
     Schedule 4.19       License, Compliance with Laws, Regulations, etc.
     Schedule 4.20       Contracts
     Schedule 4.22       Warranty — Product Liability
Exhibit B            Articles of Incorporation of Company
Schedule 3.2       Certificate of the board resolution of the company approving
share transfer contemplated under the Agreement

-31-